[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            FEB 23, 2007
                             No. 06-13680                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00289-CV-TWT-1

MATTHEW ROSS, III,



                                                          Petitioner-Appellant,

                                  versus

DON JARRIEL,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (February 23, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
       Matthew Ross II, a Georgia prisoner, pro se, appeals the denial of his

petition for a writ of habeas corpus. Ross argues, among other things, that his trial

counsel failed to explain the consequences of stipulating to certain facts, “reserve

the right to object to any of the stipulated facts” at the bench trial, or investigate

prior convictions. We affirm.

       Ross was charged with possession of cocaine with intent to distribute,

possession of a firearm during the commission of a crime, possession of cocaine,

possession of a firearm by a convicted felon, and a traffic violation. Ross’s trial

counsel moved to suppress the gun and drugs. The trial court denied the motion.

Ross then agreed to stipulate to facts establishing guilt and waive his right to a jury

trial, rather than enter a guilty plea or have a trial on the merits. At the stipulation

hearing, Ross said that he understood that he was stipulating facts that would prove

guilt as a means to appeal the denial of his motion to suppress and he would be

waiving his right to a jury trial. At the short bench trial that followed Ross’s

factual stipulations, the government submitted certified copies of three prior felony

convictions to establish that Ross was a recidivist. The court found Ross guilty

and sentenced Ross to thirteen years of incarceration followed by probation. The

Georgia Court of Appeals affirmed, and the Supreme Court of Georgia denied

certiorari.



                                            2
          Ross filed a state habeas petition and argued that his trial counsel was

ineffective. The state habeas court held an evidentiary hearing, and Ross’s

attorney was the only witness. The attorney testified that he consulted with Ross

about the stipulation procedure and informed him of the facts that would be

stipulated at the hearing. The attorney admitted that he did not reserve the right to

object to any of the stipulated facts, but he explained that Ross’s stipulation of guilt

and waiver of a jury trial eliminated the need to do so. The attorney admitted that

he stipulated to Ross’s three prior convictions without investigation because the

State presented certified copies of the convictions. The state court denied habeas

relief.

          Ross filed a federal habeas petition. Ross argued, among other things, that

his attorney rendered ineffective assistance of counsel. The district court denied

habeas relief. The district court granted a certificate of appealability on the issue

of whether Ross received ineffective assistance of counsel.

          We review de novo the denial of a habeas petition. Sims v. Singletary, 155

F.3d 1297, 1304 (11th Cir. 1998).

          “The Sixth Amendment guarantees criminal defendants the effective

assistance of counsel.” Yarbrough v. Gentry, 540 U.S. 1, 5, 124 S. Ct. 1, 4 (2003).

To prove ineffective assistance, a petitioner must establish both that counsel’s



                                              3
performance was deficient and a reasonable probability that the outcome would

have been different but for counsel’s deficient performance. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984). An attorney’s

performance is measured for “reasonableness under prevailing professional

norms.” Id. at 688, 104 S. Ct. at 2065.

      After our review of the record, we conclude that the decision of the state

habeas court that Ross’s counsel was not ineffective was not contrary to federal

law or based on an unreasonable determination of the facts. See 28 U.S.C. §

2254(d). The only evidence presented in Ross’s state habeas proceeding

established that Ross was advised of the purpose of the stipulation of the evidence

and that he voluntarily agreed to the procedure. The record establishes that Ross

agreed to the tactical decision of stipulating at a bench trial, rather than demanding

a trial on the merits, because the only colorable argument in Ross’s favor was that

the search that revealed he possessed cocaine and a handgun violated the

Constitution. The attorney explained that he had no cause to investigate or object

to the introduction of Ross’s previous felony convictions because, in Georgia, the

State may prove a previous conviction by introducing a certified copy. See, e.g.,

Speed v. State, 270 Ga. 688, 693, 512 S.E. 2d 896, 905 (1999).

      Even if any of these actions had been unreasonable, Ross could not establish



                                           4
in the state habeas court that the result would have been different to a “probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694,

104 S. Ct. 2068. The only evidence presented at his the suppression hearing, the

testimony of the arresting officers, established that Ross committed the crimes with

which he had been charged. Ross did not contradict this testimony at his bench

trial or at his habeas hearing.

      When liberally construed, see Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), both Ross’s pro se federal habeas petition and his pro se

briefs on appeal purport to raise a host of other issues about the process afforded

by the state court and the adequacy of his trial attorney, but we need not reach their

merits. To the extent that Ross’s federal habeas petition raised issues not presented

to the state habeas court, these issues are procedurally barred. See Lynd v. Terry,

470 F.3d 1308, 1313 (11th Cir. 2006). To the extent that his briefs on appeal raise

issues not presented in the district court or covered by the certificate of

appealability, those issues are not properly before this court. See Murray v. United

States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).

      The denial of Ross’s habeas petition is

      AFFIRMED.




                                            5